DETAILED ACTION
Claims 1, 3, 5-15, 17, 19-28, 30, and 32-40 are pending in the present application. Claims 1, 5, 15, 19, 28 and 32 were amended in the response filed 04 March 2022. Claims 2, 4, 16, 18, 29 and 31 have status cancelled.

Allowable Subject Matter
Claims 1, 3, 5-15, 17, 19-28, 30, and 32-40 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The amendment and remarks filed 04 March 2022 are found persuasive. Claims 1, 15 and 28 are independent claims. In the last correspondence dependent claims 4, 18 and 31 were noted as allowable. The independent claims have been amended to include the limitations of the corresponding allowed dependent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRETA ROBINSON whose telephone number is (571)272-4118. The examiner can normally be reached Mon.-Fri. 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRETA L ROBINSON/Primary Examiner, Art Unit 2169